NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MARCUS A. MALONE,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2012-3_036
Petition for review of the Merit Systems Protection
Board in case no. CHI221110078-W~1.
ON MOTION
ORDER
Marcus A. Malone submits his “Informa1 Brief for Pe-
titioner" to the court on the improper form and out of
time. The court treats Ma1one’s submission as a motion
for reconsideration of the March 7, 2012 order dismissing
his petition for failure to file a brief
Upon consideration thereof,
IT Is ORi)ERE:o THAT:

MALONE V. MSPB
2
The motion for reinstatement will be granted, the dis-
missal order will be vacated, the mandate will be recalled,
and the petition will be reinstated, if Malone files his
informal brief using Federal Circuit Form 11 (form en-
closed) within 30 days of the date of filing of this 0rder.
l'1AR 1 9 2012
Date
FOR THE COURT
/s/ Jan Horbaly
J an Horbaly
Clerk
cc: Marcus A. Malone (lnformal Brief Form Encl0sed) __
Katherine M. Smith, Esq.
s21
` Fll£D
U.S. CDURT [}F APPEAl.S FUB
THE FEf|EHAL ClRCUlT
ma 192u1z
.lAN HOBBALV
CLElK